 

Exhibit 10.2

 

October 4, 2019

 

 

PERSONAL & CONFIDENTIAL

DELIVERED IN PERSON  

 

June Lee

 

Re:Transition Agreement

 

Dear June:

This confirms that your employment with MyoKardia, Inc. (the “Company”) will be
ending. We appreciate your contributions and wish to make this transition as
smooth as possible for both you and the Company.  Consistent with that notion,
this letter proposes an agreement (the “Agreement”), under which you will
continue to be employed by the Company during a Transition Period (defined
below) and, thereafter, you will receive Severance Benefits (defined below) if
you enter into this Agreement and satisfy the other conditions that are set
forth and defined below.  

Regardless of whether you sign this Agreement:

 

 

•

Your employment with the Company will end on the Separation Date (as defined
below).

 

 

•

The Company will pay you all salary accrued to you through your Separation Date.

 

 

•

The Company will pay you any accrued but unused vacation time through the
Separation Date.

 

 

•

The Company will provide you with the right to continue group health care
coverage after the Separation Date under the law known as “COBRA,” which will be
described in a separate written notice.

 

 

•

The Company will reimburse you for any outstanding business expenses you
incurred prior to the Effective Date, and, if authorized by the CEO in writing,
prior to the Separation Date consistent with the Company’s expense reimbursement
policy provided you submit appropriate documentation to the Company;

 

 

•

You will cease vesting on the Separation Date in any grants of equity that you
hold in accordance with the Company’s applicable equity plans and corresponding
equity grant agreements (collectively, the “Equity Documents”).  

For your part, regardless of whether enter into this Agreement, you remain bound
by the continuing obligations under your December 6, 2016 MyoKardia, Inc.
Employee Confidentiality



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

and Assignment Agreement (the “Confidentiality Agreement”).  Notwithstanding
anything to the contrary in this Agreement or any other agreement, after the
Separation Date, you shall be entitled to retain copies of the following
documents or items as your personal property: (i) all employment agreements and
documents related to compensation that you and the Company executed in
connection with your employment with the Company; (ii) all wage statements and
other payroll records issued to you, as well as documents issued to you with
regard to your employee benefits and (iii) as otherwise allowed under applicable
law.  Further, effective immediately your access to the Company’s systems will
be aligned with your transition duties and job search efforts as authorized in
writing by the Company’s CEO in line with these requirements. You will not
dispose of any other Company property (including information or documents,
including computerized data and any copies made of any computerized data or
software) except as set forth in the following paragraph.

You agree to return as soon as possible to the Company all Company property,
including, without limitation, computer equipment, software, keys and access
cards, credit cards, files and any Documents containing information concerning
the Company, its business or its business relationships (in the latter two
cases, actual or prospective), located upon a reasonable search.  After
returning all Documents and Company property, you commit to (with reasonable
effort) deleting and finally purging any duplicates of files or documents that
may contain Company information from any non-Company computer or other device
that remains your property.  In the event that you discover that you continue to
retain any such property, you shall promptly return it to the Company.  

The remainder of this letter sets forth the terms of the Agreement.  You
acknowledge that you are entering into this Agreement knowingly and
voluntarily.  With those understandings, you and the Company agree as follows:

1.Transition Period; Separation from Employment

If you enter into and comply with this Agreement and unless you sooner resign or
are terminated by the Company for Cause (as defined below), your at-will
employment with the Company will terminate on June 30, 2020 (the “Anticipated
Separation Date”).  For purposes of this Agreement, the actual last day of your
employment with the Company—whether the Anticipated Separation Date or an
earlier date—-shall be referred to as the “Separation Date.” If you do not enter
into this Agreement, the Separation Date will be on the next business day
following the Consideration Period (as defined in Section 18).  The period from
September 30, 2019 through the Separation Date shall be referred to as the
“Transition Period.” “Cause” means dismissal as a result of (i) any material
breach by you of any written agreement between you and the Company after a
period to cure if the breach is curable consistent with Paragraph 10 below; and
(ii) the conviction of or plea of nolo contendere by you to a felony or a crime
involving moral turpitude.

During the Transition Period, you will retain the title of Executive Vice
President and Chief Development Officer unless the Company’s Chief Executive
Officer (“CEO”) requests that you resign from that position and become a Senior
Advisor on an earlier date.  Regardless of your title, your duties during the
Transition Period shall be limited to those duties and responsibilities
specifically requested in writing by the CEO (the “Transitional Services”) as
consistent with your role and title. You are not authorized to execute your
previous job responsibilities during

2



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

the Transition Period unless requested by the CEO.  The Transitional Services
shall be performed at such locations as determined by the CEO . Unless otherwise
determined by the CEO, you will also retain such electronic access as is
approved by the CEO and use of email on a computer to be provided by the
Company.

With respect to compensation, you will continue to receive your base salary
(Base Salary”) and you will be eligible for regular employee benefits as
currently in effect throughout the Transition Period, provided you will not
accrue vacation or other paid time off.  You will also continue to vest in your
outstanding restricted stock and stock options consistent with the Equity
Documents until the Separation Date. In the event you find another job prior to
the Anticipated Separation Date, you must resign from the Company and the
Separation Date will be on the date of that resignation.  In the event you
resign on or prior to the Anticipated Separation Date and provided you satisfy
each of the Severance Conditions (as defined below), you will be entitled to
Severance Benefits (as defined in Section 2). You will not be eligible for any
bonus, severance pay or benefits or other compensation other than to the extent
specifically set forth herein. During the Transition Period you are free to
pursue other opportunities and investments provided you continue to comply with
this Agreement and the Confidentiality Agreement.

2.Severance Benefits

If you (i) enter into and comply with this Agreement, (ii) provide Transitional
Services to the Company, (iii) are not terminated by the Company for Cause, (iv)
comply with your obligations under the Confidentiality Agreement, all as
consistent with Paragraph 10, below, and (v) sign and do not revoke the
“Supplemental Release” attached hereto as Exhibit A, the Company will provide
you with the following “Severance Benefits”:

(a)Severance Pay.  The Company will pay you a lump sum severance payment (the
“Severance Pay”) in an amount equal to twelve (12) months of your Base Salary
less the amount of Base Salary you receive during the Transition Period.  The
Company will pay you the Severance Pay, subject to tax-related deductions and
withholdings, within thirty-five (35) days of the Separation Date provided the
Supplemental Release (as defined in the Supplemental Release) has become fully
effective. You acknowledge and agreed that you are not entitled to any bonus for
2019, 2020 or otherwise and that the Severance Pay shall be your sole
post-employment compensation.  

(b)Health Benefits.  If you elect COBRA continuation coverage, the Company will
pay for COBRA coverage through the earliest of the following: (i) June 30, 2020;
(ii) the date you become eligible to in fact receive health benefits through
another employer; or (iii) the date you otherwise become ineligible for
COBRA.  The Company will make COBRA reimbursements to you consistent with the
Company’s normal expense reimbursement policy, provided that you submit
documentation to the Company substantiating your payments for COBRA coverage.

 

 

3



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

(c)Communications with Prospective Employers.  If you direct prospective
employers to direct their inquiries regarding your employment with the Company
solely to Ingrid Boyes, Senior Vice President Human Resources, she will respond
to such inquiries by confirming your dates of employment and position held with
the Company and not making any further statements regarding your employment or
your separation from employment and the Company will instruct all officers to
respond consistent with Paragraph 6, below. This agreement does not affect the
Company’s obligations when responding to government requests for information or
otherwise as required by law.

 

3.Release of Claims

In consideration for, among other terms, the Transition Period and the Severance
Benefits set forth in Section 2 of this Agreement, to which you acknowledge you
would otherwise not be entitled, you voluntarily release and forever discharge
the Company, its and their affiliated and related entities and its and their
designated related parties its and their respective predecessors, successors and
assigns, its and their respective , and the current and former officers,
directors, members, , employees and attorneys, of each of the foregoing in their
official and personal capacities (collectively referred to as the “Releasees”)
generally from all claims, demands, debts, damages and liabilities of every name
and nature, known or unknown (“Claims”) that, as of the date when you sign this
Agreement, you have, ever had, now claim to have or ever claimed to have had
against any or all of the Releasees.  This release includes, without limitation,
all Claims:  

•

relating to your employment by the Company, separation from employment, and the
decision regarding your separation from employment;

•

of wrongful discharge;

•

of breach of contract;

•

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, and the California Fair Employment and Housing
Act);

•

under any other federal or state statute (including, without limitation, the
Family and Medical Leave Act or analogous state leave laws);

•

of defamation or other torts;

•

of violation of public policy;

•

for wages, bonuses, incentive compensation, commissions, stock, stock options,
vacation pay or any other compensation or benefits, either under the California
Labor Code, or otherwise; and

•

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 

provided, however, that this release shall not release or affect (i) your rights
under this Agreement; (ii) any rights that cannot be released as a matter of
law; (iii) any rights or claims for indemnification you may have pursuant to any
written indemnification agreement with the Company to which you are a party(or
third party beneficiary), under applicable law or under the Company’s or its
affiliate’s governing document including bylaws, operating agreements and all

4



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

similar documents); (iv) any rights you have to file or pursue a claim for
workers’ compensation or unemployment insurance; (v) any claims for breach of
this Agreement; (vi) indemnity, defense and/or advancement of legal fees and
expenses to the extent required under any applicable directors’ and officers’,
general liability or other insurance policy and (vii) your vested rights, if
any, under the Company’s 401(k) or other deferred benefit plan.  At this time,
the Company warrants and represents, to the Company’s knowledge without any
inquiry, it is unaware of any act or omission by you that would or could allow
it to assert it does not have to perform as contemplated under this Agreement.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement.  As a material inducement to
the Company to enter into this Agreement, you represent that you have not
assigned any Claim to any third party.

  

4.California Civil Code Section 1542

You acknowledge that you have been advised to consult with legal counsel and are
familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibits the release of unknown claims, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Being aware of said code section, you agree to expressly waive any rights you
may have thereunder, as well as under any other statute or common law principles
of similar effect.

5.Cooperation

Any claims between the parties aside, you agree to provide reasonable assistance
to and cooperation with the Company if called upon by it with regard to any
lawsuit, claim, action, investigation, administrative review or otherwise that
may be brought by a third party against the Company and which may involve facts
or knowledge of which you may be aware as a result of your employment or
position with the Company. Any cooperation under this Section will be scheduled
in a way that is convenient to you and shall not interfere with your full-time
employment outside of the Company after the Separation Date and shall not
require over 10 hours in a month. You will be entitled to be reimbursed for
reasonable expenses associated with fulfilling your responsibilities under this
Section.

 

6.Non-Disparagement

Subject to Section 8, you agree not to make any disparaging statements
concerning the Company or any of the Releasees.  You further agree not to take
any actions or conduct yourself in any

5



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

way that would reasonably be expected to affect adversely the reputation or
goodwill of the Company or any of the Releasees. The Company will instruct its
current officers not to make any disparaging statements concerning you and to
not to take any actions or conduct themselves in any way that would reasonably
be expected to affect adversely your reputation or goodwill.  

Nothing in this Agreement (including this Paragraph 6) shall, after the
Separation Date, (i) limit your right or ability after the Separation Date to
sell or market products or services in competition with the Company or its
affiliates as allowed under California Business and Professions Code Section
16600, or (ii) impose any restraint or limit beyond what is allowed under
California Business and Professions Code Section 16600; provided, however, that
you shall be expected to continue to comply with all continuing obligations set
forth in this Agreement and under applicable trade secret laws.  

7.Continuing Obligations

You understand and agree that you have been employed in a position of confidence
and trust and have had access to information concerning the Company that the
Company treats as confidential and the disclosure of which could negatively
affect the Company’s interests.  You reaffirm and agree to observe and abide by
the terms of the Confidentiality Agreement, specifically including the
provisions therein regarding: nondisclosure of the Company’s trade secrets and
confidential and proprietary information. The terms of the Confidentiality
Agreement are incorporated by reference herein. You acknowledge that during the
course of your employment with the Company you have accessed a number of highly
confidential materials including materials concerning the Company’s business,
technology, business relationships or financial affairs all of which is
“Proprietary Information” under the Confidentiality Agreement and you
specifically represent that you shall refrain from directly or indirectly
disclosing or using any such Proprietary Information in the future including in
connection with any business activities.

8.Protected Disclosures and Other Protected Actions

Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”).  In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, nor does anything contained in this Agreement apply to truthful
testimony in litigation, in response to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law.  If you file any charge or complaint with any
Government Agency and if the Government Agency pursues any claim on your behalf,
or if any other third party pursues any claim on your behalf, you waive any
right to monetary or other individualized relief (either individually, or as
part of any collective or class action); provided that nothing in this Agreement
limits any right you may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission.

9.

Defend Trade Secrets Act of 2016

6



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

You understand that pursuant to the federal Defend Trade Secrets Act of 2016,
you shall not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

10.Termination of Payments

If you materially breach any of your obligations under this Agreement or the
Confidentiality Agreement and, if curable, you have not cured upon written
notice specifying the details and a reasonable opportunity to cure, in addition
to any other legal or equitable remedies it may have for such breach, the
Company shall have the right to terminate or recover the Severance
Benefits.  The termination or recovery of the Severance Benefits in the event of
your breach will not affect your continuing obligations under this Agreement or
the Confidentiality Agreement.  

11.Absence of Reliance

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.  

12.Enforceability and Authority

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law. Each party represents and warrants to the other that it has full corporate
or entity power and authority to execute, deliver, and perform this Agreement
according to its terms, they possess all consents, and approvals required to do
so, and the execution, delivery, and performance of this Agreement have been
duly authorized by each of them.

13.Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

14.Jurisdiction and Relief

You and the Company hereby agree that the federal and state courts in San Mateo
County, California shall have the exclusive jurisdiction to consider any matters
related to this Agreement, including without limitation any claim for violation
of this Agreement.  With respect to any such court action, you (i) submit to the
jurisdiction of such courts, (ii) consent to service of process,

7



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

and (iii) waive any other requirement (whether imposed by statute, rule of court
or otherwise) with respect to personal jurisdiction or venue.  You agree that it
would be difficult to measure any harm caused to the Company that might result
from any breach of the Confidentiality Agreement and that in any event money
damages would be an inadequate remedy for any such breach.  Accordingly, you
agree that if you breach, or propose to breach, any of your continuing
obligations under the Confidentiality Agreement, the Company shall be entitled,
in addition to all other remedies it may have including to monetary relief, to
an injunction or other appropriate equitable relief to restrain any such
breach.  

15.Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of California
without regard to conflict of law principles.  In the event of any dispute, this
Agreement is intended by the parties to be construed as a whole, to be
interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.  

16.Entire Agreement

This Agreement constitutes the entire agreement between you and the Company and
supersedes any previous agreements or understandings between you and the
Company, provided the Confidentiality Agreement, the Equity Documents shall
remain in full force and effect. The payments and benefits here in shall in in
lieu of an not in addition to any payments and/or benefits to which you may have
been entitled to under the Company’s Change in Control and Severance Policy or
any other policy, agreement or understanding relating to severance pay benefits
or equity rights in connection with the ending of your employment.    

17.Legally Binding; Advice of Counsel

This Agreement is a legally binding document and your signature will commit you
to its terms.  The Company has advised you to consult with an attorney before
entering into this Agreement and you have, if fact, consulted with counsel.  You
acknowledge that you have carefully read and fully understand all of the
provisions of this Agreement and that you are voluntarily entering into this
Agreement.

18.Time for Consideration; Effective Date

You understand and acknowledge that you have been given the opportunity to
consider this Agreement for up to twenty-one (21) days from your receipt of this
Agreement before signing it (the “Consideration Period”).  In signing this
Agreement, you acknowledge that you have knowingly and voluntarily entered into
this Agreement.  To accept this Agreement, you must return a signed original or
a signed PDF copy so by Ms. Boyes (333 Allerton Avenue, South San Francisco, CA
94080; iboyes@myokardia.com) at or before the expiration of the Consideration
Period.  If you sign this Agreement before the end of the Consideration Period,
you acknowledge by signing this Agreement that such decision was entirely
voluntary and that you had the opportunity to consider this Agreement for the
entire Consideration Period.  For the period of seven (7) days from the date
when you sign this Agreement, you have the right to revoke this Agreement by
written notice to Ms. Boyes.  For such a revocation to be effective, it must be

8



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

delivered so that it is received by the undersigned at or before the expiration
of the seven (7) day revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).

19.Counterparts

This Agreement may be executed in any number of counterparts.  When both
counterparts are signed, they shall be treated together as one and the same
document.  

[signature page follows]




9



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to Ms. Boyes the original or a PDF copy of this Agreement within the
time period set forth above.

Sincerely,

MyoKardia, Inc.

 

Tassos Gianakakos

Chief Executive Officer

 

 

The foregoing is agreed to and accepted by:  

 

_/s/ June Lee___________________________10/4/2019__________________________

June LeeDate




10



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

Exhibit A to Transition Agreement

Supplemental Release

 

Background

I, June Lee, acknowledge that I entered into a Transition Agreement (the
“Agreement”) with MyoKardia, Inc. (the “Company”) in connection with my
separation from employment with the Company.  I further acknowledge that this is
the Supplemental Release referenced in and attached as Exhibit A to the
Agreement, and that this Supplemental Release becoming effective is one of the
conditions of my receipt of certain Severance Benefits (as defined in the
Agreement).  

I understand that for this Supplemental Release to become effective, I must sign
this Supplemental Release no earlier than the Separation Date and return the
signed copy to Ingrid Boyes (333 Allerton Avenue, South San Francisco, CA 94080;
iboyes@myokardia.com) no later than twenty one (21) days after the Separation
Date.  

I acknowledge that I have had had the opportunity to consider this Supplemental
Release since first receiving it at the same time I received the Agreement.  I
understand that, for the period of seven (7) days from the date when I sign this
Supplemental Release, I have the right to revoke this Supplemental Release by
written notice to Ms. Boyes, provided that such notice is delivered so that it
is received at or before the expiration of the seven (7) day revocation
period.  This Supplemental Release shall not become effective or enforceable
during the revocation period.  This Supplemental Release shall become effective
on the first day following expiration of the revocation period (the
“Supplemental Release Effective Date”).  

This Supplemental Release shall be supplemental to the release of claims in
Section 3 of the Agreement, which shall remain in full force and effect
regardless of whether this Supplemental Release becomes effective.  

Release

In consideration for, among other terms, the Severance Benefits (as defined in
the Agreement), to which I acknowledge I would otherwise not be entitled, I
voluntarily release and forever discharge the Company, its affiliated and
related entities (including, without limitation, its parent companies), its and
their respective predecessors, successors and assigns, its and their respective
current and former officers, directors, managers, , employees, attorneys,
accountants and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when I sign this Supplemental
Release, I have, I had, now claim to have or ever claimed to have had against
any or all of the Releasees.  This release includes, without limitation, all
Claims: my employment with and separation from employment with the Company; of
wrongful discharge or violation of public policy; of breach of contract; of
defamation or other torts; of retaliation or discrimination under federal, state
or local law (including, without limitation, Claims of discrimination or
retaliation under the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Age

11



ACTIVE/101014600.11  

 

 



--------------------------------------------------------------------------------

 

Discrimination in Employment Act, and the California Fair Employment and Housing
Act); under any other federal or state statute (including, without limitation,
Claims under the Fair Labor Standards Act, the federal Worker Adjustment and
Retraining Notification Act or analogous state law, the Family and Medical Leave
Act, the California Family Rights Act, or any other federal or state family and
medical leave law); for wages, bonuses, incentive compensation, commissions,
stock, stock options, vacation pay or any other compensation or benefits, either
under the California Labor Code, or otherwise; and for damages or other remedies
of any sort, including, without limitation, compensatory damages, punitive
damages, injunctive relief and attorney’s fees; provided, however, that this
release shall not affect my rights under the Agreement, my vested rights (if
any) under the Equity Documents (as defined in the Agreement) or the Company’s
employee benefit plans, or rights that cannot be released as a matter of law.  

I agree not to accept damages of any nature, other equitable or legal remedies
for my own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Supplemental Release.

I acknowledge that I have been advised to consult with legal counsel and am
familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibits the release of unknown claims, which provides as
follows:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

I, being aware of said code section, agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.

 

I HAVE READ THIS SUPPLEMENTAL RELEASE THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS SUPPLEMENTAL
RELEASE IS A LEGAL DOCUMENT. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THE
COMPANY TO DISCUSS ALL ASPECTS OF THIS SUPPLEMENTAL RELEASE WITH AN ATTORNEY.

 

_/s/ June Lee_______________________________

June Lee

 

_10/4/2019_______________________________

Date

 

12



ACTIVE/101014600.11  

 

 

